
	

113 S652 IS: Securities Litigation Attorney Accountability and Transparency Act
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 652
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To protect investors by fostering transparency and
		  accountability of attorneys in private securities litigation. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Securities Litigation Attorney
			 Accountability and Transparency Act.
		2.Disclosures of
			 payments, fee arrangements, contributions, and other potential conflicts of
			 interest between plaintiff and attorneys
			(a)Securities
			 Exchange Act of 1934Section 21D(a) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u–4(a)) is amended by adding at the end the
			 following:
				
					(10)Disclosures
				regarding payments
						(A)Sworn
				certifications required
							(i)In
				generalIn any private action arising under this title, each
				plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall—
								(I)be personally
				signed by such plaintiff and each such attorney, respectively;
								(II)be filed with
				the complaint; and
								(III)identify any
				direct or indirect payment, or promise of any payment, by such attorney, or any
				person affiliated with such attorney, to such plaintiff, or any person
				affiliated with such plaintiff, beyond the pro rata share of any recovery
				received by the plaintiff, except as ordered or approved by the court in
				accordance with paragraph (4).
								(ii)Court
				actionsUpon disclosure of any payment or promise of payment
				described in clause (i), the court shall disqualify the attorney from
				representing the plaintiff.
							(B)DefinitionFor
				purposes of this paragraph, the term payment includes the transfer
				of money and any other thing of value, including the provision of services,
				other than representation of the plaintiff in the private action arising under
				this title.
						(11)Disclosures
				regarding legal representations
						(A)In
				generalIn any private action arising under this title, each
				plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall—
							(i)be personally
				signed by such plaintiff and each such attorney, respectively;
							(ii)be filed with
				the complaint; and
							(iii)identify the
				nature and terms of any legal representation provided by such attorney, or any
				person affiliated with such attorney, to such plaintiff, or any person
				affiliated with such plaintiff, other than the representation of the plaintiff
				in the private action arising under this title.
							(B)Court
				actionsThe court—
							(i)may allow
				certifications under subparagraph (A) to be made under seal;
							(ii)shall review
				such certifications to determine whether cause exists to believe that the
				nature or terms of the fee arrangement for any other matter influenced the
				selection and retention of counsel in the private action arising under this
				title;
							(iii)may conduct a
				factual inquiry or refer the question to a magistrate, if the court makes a
				finding described in clause (ii); and
							(iv)shall disqualify
				the attorney from representing the plaintiff in any action arising under this
				title, if the court finds, after such inquiry, that the nature or terms of the
				fee arrangement for any other matter influenced the selection and retention of
				counsel in any such action.
							(12)Disclosures
				regarding contributionsIn any private action arising under this
				title, each plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall—
						(A)be personally
				signed by such plaintiff and each such attorney, respectively;
						(B)be filed with the
				complaint; and
						(C)identify any
				contribution made during the 5-year period preceding the date of filing of the
				complaint by such attorney, any person affiliated with such attorney, or any
				political action committee controlled by such attorney, to any elected official
				with real or apparent authority to retain counsel for such plaintiff or to
				select or appoint, influence the selection or appointment of, or oversee any
				individual or group of individuals with that
				authority.
						.
			(b)Securities Act
			 of 1933Section 27(a) of the Securities Act of 1933 (15 U.S.C.
			 77z–1(a)) is amended by adding at the end the following:
				
					(9)Disclosures
				regarding payments
						(A)Sworn
				certifications required
							(i)In
				generalIn any private action arising under this title, each
				plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall—
								(I)be personally
				signed by such plaintiff and each such attorney, respectively;
								(II)be filed with
				the complaint; and
								(III)identify any
				direct or indirect payment, or promise of any payment, by such attorney, or any
				person affiliated with such attorney, to such plaintiff, or any person
				affiliated with such plaintiff, beyond the pro rata share of any recovery
				received by the plaintiff, except as ordered or approved by the court in
				accordance with paragraph (4).
								(ii)Court
				actionsUpon disclosure of any payment or promise of payment
				described in clause (i), the court shall disqualify the attorney from
				representing the plaintiff.
							(B)DefinitionFor
				purposes of this paragraph, the term payment shall include the
				transfer of money and any other thing of value, including the provision of
				services, other than representation of the plaintiff in the private action
				arising under this title.
						(10)Disclosures
				regarding legal representations
						(A)In
				generalIn any private action arising under this title, each
				plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall—
							(i)be personally
				signed by such plaintiff and each such attorney, respectively;
							(ii)be filed with
				the complaint; and
							(iii)identify the
				nature and terms of any legal representation provided by such attorney, or any
				person affiliated with such attorney, to such plaintiff, or any person
				affiliated with such plaintiff, other than the representation of the plaintiff
				in the private action arising under this title.
							(B)Court
				actionsThe court—
							(i)may allow
				certifications under subparagraph (A) to be made under seal;
							(ii)shall review
				such certifications to determine whether cause exists to believe that the
				nature or terms of the fee arrangement for any other matter influenced the
				selection and retention of counsel in the private action arising under this
				title;
							(iii)may conduct a
				factual inquiry or refer the question to a magistrate, if the court makes a
				finding described in clause (ii); and
							(iv)shall disqualify
				the attorney from representing the plaintiff in any action arising under this
				title, if the court finds, after such inquiry, that the nature or terms of the
				fee arrangement for any other matter influenced the selection and retention of
				counsel in the private action arising under this title.
							(11)Disclosures
				regarding contributionsIn any private action arising under this
				title, each plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall—
						(A)be personally
				signed by such plaintiff and each such attorney, respectively;
						(B)be filed with the
				complaint; and
						(C)identify any
				contribution made during the 5-year period preceding the date of filing of the
				complaint by such attorney, any person affiliated with such attorney, or any
				political action committee controlled by such attorney, to any elected official
				with real or apparent authority to retain counsel for such plaintiff or to
				select or appoint, influence the selection or appointment of, or oversee any
				individual or group of individuals with that
				authority.
						.
			3.Selection of
			 lead counsel
			(a)Securities
			 Exchange Act of 1934Section 21D(a)(3)(B)(v) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u–4(a)(3)(B)(v)) is amended by adding at the
			 end the following: In exercising the discretion of the court over the
			 approval of lead counsel, the court shall employ a competitive bidding process
			 as one of the criteria in the selection and retention of counsel for the most
			 adequate plaintiff, unless the court determines on the record that such a
			 process is not feasible..
			(b)Securities Act
			 of 1933Section 27(a)(3)(B)(v) of the Securities Act of 1933 (15
			 U.S.C. 77z–1(a)(3)(B)(v)) is amended by adding at the end the following:
			 In exercising the discretion of the court over the approval of lead
			 counsel, the court shall employ a competitive bidding process as one of the
			 criteria in the selection and retention of counsel for the most adequate
			 plaintiff, unless the court determines on the record that such a process is not
			 feasible..
			4.Study of average
			 hourly fees in securities class actions
			(a)Study and
			 review requiredThe Comptroller General of the United States (in
			 this section referred to as the Comptroller General) shall conduct
			 a study and review of fee awards to lead counsel in securities class actions
			 during the 7-year period preceding the date of enactment of this Act, to
			 determine the effective average hourly rate for lead counsel in such actions.
			 Such study and review shall also consider lead counsel perquisites, including
			 travel and accommodation.
			(b)Report
			 requiredNot later than 1 year after the date of enactment of
			 this Act, the Comptroller General shall submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives on the results of the study
			 and review required by this section. The Comptroller General shall submit an
			 updated report every 3 years thereafter.
			(c)DefinitionFor
			 purposes of this section, the term securities class action means a
			 private class action arising under the Securities Act of 1933 (15 U.S.C. 77 et
			 seq.) or the Securities Exchange Act of 1934 (15 U.S.C. 78 et seq.) that is
			 brought as a plaintiff class action pursuant to the Federal Rules of Civil
			 Procedure.
			
